El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
José Benito Sobrino y Rodríguez confirió poder a Benigno Fernández Pérez para que constituyese en su nombre socie-*460dades mercantiles y para qne nombrase liquidador de ellas y de aquellas de qne forma parte con los poderes necesarios para cobrar el activo, pagar el pasivo, realizar los bienes de la sociedad y ultimar sn liquidación.
Usando Fernández de ese poder otorgó escritura pública en 11 de junio de 1918 por la que en nombre de su poder-dante y en el suyo propio nombró liquidador de la mercantil “Sobrino y Fernández,” constituida por ambos, a Félix Pé-rez y Pérez facultándolo para vender los bienes inmuebles y derechos reales de la sociedad, para representar a la liqui-dación en juicio y fuera de él y para firmar los documentos privados y públicos que creyere pertinentes.
Algunos días después dicho liquidador, como tal, vendió una finca de la sociedad “Sobrino y Fernández” a la mer-cantil “Sobrino, Fernández & Cía., Sucesores”, de la que es socio gestor Benigno Fernández, venta qne el Begistrador de la Propiedad de San Juan, Sección Primera se negó a ins-cribir por los motivos consignados en la siguiente nota puesta al pie del documento:
“Denegada la inscripción del documento que precede por no te-ner el apoderado don Benigno Fernández facultad más que para “nombrar un liquidador con los poderes que creyera necesarios, para cobrar el activo, pagar el pasivo, realizar los bienes de la sociedad y ultimar su liquidación” sin estar autorizado expresamente para vender los bienes de la sociedad en liquidación Sobrino y Fernández, facultad esta última que por tanto no ha podido legalmente susti-tuir en el liquidador nombrado Félix Pérez y Pérez; y porque for-mando parte don Benigno Fernández tanto de la sociedad vende-dora como de la sociedad compradora, surge la duda de que por ello pueda ser infringido el párrafo 2o. del artículo 1362 del Código Civil revisado; y tomada en su lugar anotación preventiva * * *.”
Contra esta negativa de inscripción interpuso la mercan-til compradora el presente recurso gubernativo con súplica de que la revoquemos y ordenemos la inscripción de la venta.
Habiendo autorizado José Benito Sobrino a su apoderado Benigno Fernández para que nombrase liquidador de las so-*461ciedades a que pertenezca con facultad para realizar los bie-nes de dichas sociedades, obró el apoderado Fernández de acuerdo con los poderes que le fueron conferidos al auto-rizar al liquidador que nombró Félix Pérez y Pérez para que vendiese los bienes inmuebles y derechos reales de la socie-dad “Sobrino y Fernández” de que formaba parte José Benito Sobrino porque, como dijo este Tribunal Supremo en el recurso gubernativo de Banco Colonial Americano de Puerto Rico contra el Registrador, 4 P. R. R. 526, al ordenar la ins-cripción de la venta de bienes inmuebles hecha por un liqui-dador autorizado para realizar las existencias y demás bie-nes de todas clases de una sociedad mercantil, tal enajenación es uno de los medios, el .más adecuado, para llevar a efecto la liquidación de la misma. En el.recurso de Quiñones v. El Registrador, 18 D. P. R. 130, también ordenamos la inscrip-ción de la cancelación de una hipoteca otorgada por una so-ciedad liquidadora, por entender que estaba comprendida en-tre las facultades concedidas a los liquidadores por el ar-tículo 228 del Código de Comercio. El caso de Fantauzzi contra Vázquez, 22 D. P. R. 721, tiene alguna analogía con el presente en cuanto al significado de las palabras “bienes realizables ’ ’.
En cuanto al segundo motivo que tuvo el registrador para negar la inscripción, creemos que el número 2o. del artículo 1362 del Código Civil en que él se funda no tiene aplicación a este caso porque si bien Benigno Fernández como gestor de Sobrino y Fernández es mandatario de la sociedad, la compra la hace una sociedad mercantil distinta de la persona natural de Benigno Fernández, aunque es uno de sus socios, y, por tanto, de acuerdo con la doctrina establecida en el caso de Rosenstadt & Waller, Inc., contra el Registra-dor de Caguas, 23 D. P. R. 289, no habiendo una prohibición legal, expresa o tácita, o de un resultado claramente inmo-ral debe prevalecer el principio de la libertad en las transac-ciones de las personas, bien sean naturales, ya jurídicas.
*462La nota recurrida debe ser revocada y ordenarse la ins-cripción del documento.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y Hutcbison.